COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Paul Briones v. The State of Texas

Appellate case number:     01-14-00121-CR

Trial court case number: 1268863

Trial court:               178th District Court of Harris County

        On February 24, 2017, the Court issued the mandate in the above-referenced cause. On
April 6, 2017, appellant filed a motion to recall the mandate in order to seek leave to file an
out-of-time petition for discretionary review in the Texas Court of Criminal Appeals. See
Rodriguez v. State, 28 S.W.3d 25, 27 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
        Appellant’s petition for discretionary review was due on November 27, 2016, or 30 days
after this Court denied his motion for rehearing. See TEX. R. APP. P. 68.2(a). Appellant asserts
that he missed the deadline because “his attorney did not provide him with notice of the
rehearing denial nor the steps needed to be made to preserve his right to request review by the
Court of Criminal Appeals.” Appellant requests that he be granted leave to proceed to the Court
of Criminal Appeals to file an out-of-time petition for discretionary review.
         We are without authority to grant appellant additional time to file a petition for
discretionary review. The Court of Criminal Appeals, and not this Court, may enlarge the time
for filing a petition for discretionary review. See TEX. R. APP. P. 68.2(c). Thus, the Court of
Criminal Appeals is the proper forum to grant any such extension of time.
        We conditionally grant the motion to recall our mandate. See Rodriguez, 28 S.W.3d at
27 (granting motion to recall mandate where defendant did not receive notice of ruling on motion
for rehearing); Herrin v. State, 668 S.W.2d 896, 897 (Tex. App.—Dallas 1984, no pet.) (granting
motion to recall mandate where defendant did not receive notice of opinion of court of appeals);
see also TEX. R. APP. P. 19.3(b) (“[A]fter its plenary power expires, the court . . . may . . . issue
and recall its mandate as these rules provide.”). The Clerk of this Court is ordered to recall the
Court’s February 24, 2017 mandate on the condition that appellant seek relief in the Court of
Criminal Appeals not later than 30 days from the date of this order. It is further ordered that
the Clerk of this Court instruct the clerk of the trial court to immediately return the recalled
mandate to the Clerk of this Court. See TEX. R. APP. P. 18.7.
       It is so ORDERED.
Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Panel consists of: Justices Jennings, Massengale and Huddle


Date: May 25, 2017